MEMORANDUM **
Ali Delvari, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an immigration judge’s (“IJ”) decision denying withholding of removal and protection under the Convention Against Torture (“CAT”) (No. 04-73318), and the BIA’s order denying Delvari’s motion to reopen proceedings (No. 05-76152). We have jurisdiction under 8 U.S.C. § 1252. We review credibility findings for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and review denials of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petitions for review.
Substantial evidence supports the adverse credibility finding. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). On his asylum application, Delvari stated that he was Muslim when he left Iran and that he converted to Christianity in the United States. He testified, however, that he at*212tended church and considered himself to be Christian for many years before he left Iran. He also testified about various threatening experiences with Hizbollah in Iran, but failed to mention Hizbollah in his application. See Li, 378 F.3d at 962-64. Because Delvari’s claims for withholding of removal and CAT protection rested upon this testimony, we deny petition for review in No. 04-73318. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
The BIA did not abuse its discretion in denying Delvari’s motion to reopen because Delvari failed to show prima facie eligibility for withholding of removal or CAT protection based on changed circumstances. See Malty v. Ashcroft, 381 F.3d 942, 947 (9th Cir.2004).
Delvari’s remaining contentions are not persuasive.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.